Citation Nr: 0713807	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for low back 
disability, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of motion; his thoracolumbar spine is not 
ankylosed.

2.  The veteran's low back disability has been productive of 
no incapacitating episodes necessitating bed rest prescribed 
by a physician, and it is no productive of no radiculopathy.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5242 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected back disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the notice 
required under the VCAA in a letter mailed in November 2003, 
before the initial adjudication of the increased rating 
claim.  Although the letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the RO with the identifying information and any authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

While the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date for an 
increased rating for a low back disability, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to this element of the 
claim is no more than harmless error.    

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
VA treatment records.  In December 2003, when seen by VA on 
an outpatient basis, the veteran mentioned that he had a 
marked increase in severity of his disability in the past two 
months, which had required him to seek medical care at a 
local hospital.  The veteran did not provide the medical 
records of this hospital visit or provide VA with the 
information and authorization necessary for VA to obtain the 
records of this treatment on his behalf.  Moreover, he has 
not requested that the RO obtain these records.  The Board 
further notes that in May 2004, the Social Security 
Administration (SSA) informed the RO that the veteran had 
applied for disability benefits.  It requested the RO to 
provide copies of VA medical records pertaining to treatment 
of the veteran from 1997 to the present.  Neither the veteran 
nor his representative has indicated that the SSA has awarded 
the veteran disability benefits or that the SSA has any 
additional records that could be obtained to substantiate the 
veteran's claim for an increased rating.  In fact, neither 
the veteran nor his representative has identified any 
additional, existing evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In addition, the veteran was afforded a VA examination in 
response to his claim in December 2003.  The veteran's 
representative has alleged that the report of this 
examination is not adequate for rating purposes because the 
examiner did not review the veteran's claims folder.  
Consequently, the representative has argued that the case 
should be remanded to afford the veteran another VA 
examination.  Although the Board certainly agrees that the 
claims folder should have been reviewed by the VA examiner, 
the Board does not agree that the examination report is not 
adequate for rating purposes.  In this regard, the Board 
notes that a detailed history was provided to the examiner by 
the veteran.  In addition, in order for the veteran to 
prevail, the evidence must demonstrate the presence of 
unfavorable ankylosis of the entire thoracolumbar spine, 
neurological symptoms warranting a separate rating, or 
incapacitating episodes requiring bed rest prescribed by a 
physician of at least 6 weeks' duration during a 12-month 
period.  A review of the claims folder by the examiner would 
not result in any change in the objective findings with 
respect to whether the thoracolumbar spine is ankylosed or 
there are neurological symptoms warranting a separate rating.  
Therefore, the Board has concluded that no useful purpose 
would be served by remanding the claim for another VA 
examination.   

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 2002 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2006).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.

A note set out after the diagnostic criteria, provide that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.





Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of low back disorder.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 40 percent rating for 
diffuse lumbar spondylosis and multilevel degenerative disc 
disease under Diagnostic Code 5242.  His current claim for an 
increased rating was received in October 2003. 

In December 2003, the veteran was afforded a VA fee-basis 
examination.  The veteran complained of low back pain when 
sitting or standing.  He rated his daily back pain as a seven 
or eight out of ten and stated that he can not sit for more 
than ten to fifteen minutes before having to stand.  He 
denied sciatica.  He reported that his back disability 
disturbs his sleep at night.  The veteran presented walking 
with a cane due to some discomfort in the left side.  The 
veteran tended to guard his back with getting up and down 
from the examination table.  When taking off his clothes, he 
let his pants drop and pushed them off with his feet.  The 
examination disclosed tenderness to palpation of the L4-5 
disk space.  He had bilateral positive 30-degree straight leg 
raising.  The veteran's flexion of the lumbar spine was to 60 
degrees and extension was to 25 degrees.  There was no 
fatigue, weakness, lack of endurance, or incoordination.  
Also, no ankylosis was noted.  The examiner stated that the 
veteran does not have intravertebral disk syndrome.  The 
veteran was diagnosed with chronic lower back pain with 
decreased range of motion.  It was noted that he was taking 
fairly strong analgesic and narcotic medications for pain 
control with only partial relief of symptoms.  

In an addendum to the examination report, the examiner noted 
that the veteran had flexion of the lumbar spine to 60 
degrees with pain beginning at 60 degrees.  He also stated 
that as a result of the low back disability, the veteran 
could only stand for 15 to 20 minutes and could not sit for 
more than 15 minutes at a time.  He stated that there were no 
GI or GU symptoms and no sciatica.   

The foregoing VA examination disclosed that the veteran 
retains substantial useful motion of the spine.  Therefore, 
the disability clearly does not warrant a higher rating under 
the general rating formula for rating disabilities of the 
spine.  In addition, the examiner identified no neurological 
impairment that could be separately rated from the functional 
impairment of the thoracolumbar spine.  

The Board has also reviewed the veteran's VA outpatient 
records, the veteran's statements, and the statements of his 
wife and members of his church.  While it is clear from all 
of the evidence that the veteran has a severe low back 
disability, the currently assigned rating of 40 percent 
contemplates severe limitation of motion.  None of the 
evidence shows that the veteran has unfavorable ankylosis of 
the thoracolumbar spine.  In addition, none of the medical 
evidence pertinent to the period of this claim indicates that 
the veteran has sciatica or any neurological impairment 
warranting a separate compensable rating.  Moreover, none of 
the medical evidence pertinent to this claim shows that a 
physician has prescribed bed rest because of an 
incapacitating episode of intervertebral disk syndrome. 

The Board has considered whether there is any other scheduler 
basis for granting the veteran's appeal but has found none.  
The Board has also considered the doctrine of reasonable 
doubt with respect to this claim but has determined that it 
is not applicable because the preponderance of the evidence 
is against the claim.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his low back disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned 40 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to an increased rating for a low back disability 
is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


